DETAILED ACTION
This office action replaces the previous Corrected Notice of Allowability mailed on July 5, 2022. 
This office action corrects the paragraph numbering in the Amendment to the Specification mailed on May 11, 2022.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Scott Tulino on July 11, 2022.
The Amendment to the Specification filed on May 11, 2022, references the paragraph number in the PG Publication. The numbering should be based on the original paragraph numbering of the Application’s Specification. This Examiner’s Amendment corrects the paragraph numbering.
The application has been amended as follows: 
IN THE AMENDMENTS TO THE SPECIFICATION FILED ON  MAY 11, 2022:
p. 2 of 12, line 1 “[0055]” has been replaced with - - 50 - -
p. 2 of 12, line 2 “[0055]” has been replaced with - - 50 - -
p. 2 of 12, line 22 “[0056]” has been replaced with - - 51 - -
p. 2 of 12, line 23 “[0056]” has been replaced with - - 51 - -
p. 3 of 12, line 5 “[0057]” has been replaced with - - 52 - -
p. 3 of 12, line 6 “[0057]” has been replaced with - - 52 - -
p. 3 of 12, line 24 “[0059]” has been replaced with - - 54 - -
p. 3 of 12, line 25 “[0059]” has been replaced with - - 54 - -
p. 4 of 12, line 16 “[0060]” has been replaced with - - 55 - -
p. 4 of 12, line 17 “[0060]” has been replaced with - - 55 - -
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Daphne Barry whose telephone number is (571)272-9966 and fax number is (571) 273-9966.  The examiner can normally be reached on Monday through Friday 9 AM-6 PM (eastern).
If attempts to reach the examiner by telephone are unsuccessful, one of the examiner’s supervisors can be reached by phone, either Mary McManmon can be reached at (571) 272-6007, Craig Schneider can be reached at (571) 272-3607, or Kenneth Rinehart can be reached at (571) 272-4881.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAPHNE M BARRY/Primary Examiner, Art Unit 3753